In this case there is a substantial basis in the facts disclosed by the record for the finding of the Chancellor below that appellant, a customer of the defunct Bank of Bay Biscayne, elected to accept in settlement of a collection accomplished by the bank for him, part currency and part in cashier's checks of denominations designated by the customer, and that by reason of such circumstances, appellant was not entitled to a preference in the payment of the unpaid cashier's checks that remained undischarged at the time the bank was closed for insolvency, no fraud in the transaction having been either alleged or proved with respect to the bank official's conduct in regard to the matter.
The decree appealed from must therefore be affirmed on the authority of Amos v. Baird, 96 Fla. 181, 117 Sou. Rep. 789. See also Massey-Harris Harvester Co. v. First State Bank of Cunningham, 122 Kan. 483, 252 Pac. Rep. 247. In passing it is appropriate to say that we do not regard this case as falling within what has held in Bryan v. Coconut Grove Bank  Tr. Co.,101 Fla. 947, 132 Sou. Rep. 481, or City of Miami v. First National Bank of St. Petersburg, 58 Fed. Rep. 2d 561.
Affirmed.
WHITFIELD, TERRELL and BUFORD, J. J., and CAMPBELL, Circuit Judge, concur.
BROWN, J., disqualified.
 On Petition for Re-hearing.